The petitioner filed an application for a liquor license with the New York city alcoholic beverage control board which the latter declined to accept, acting under the authority of a rule made by the State Liquor Authority. This proceeding was brought under the provisions of article 78 of the Civil Practice Act, as added by Laws of 1937, chapter 526, in effect September 1, 1937, to obtain relief in the nature of mandamus to compel the local board to accept the application. The right of the petitioner for the relief asked is definitely settled. (Fulton Restaurant, Inc., v. Quinn, 253 App. Div. 740; Matter of Wilson v. Quinn, Id. 403; affd., 277 N. Y. 720.) Order unanimously affirmed, with ten dollars costs and disbursements. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.